     Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 1 of 28




                              UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF NEW YORK

 Actava TV, Inc., Master Call
 Communications, Inc., Master Call
 Corporation, and Rouslan Tsoutiev,
               Plaintiffs,
        v.

 Joint Stock Company "Channel One Russia            Civ. No.: 1:18-cv-06626-ALC-KNF
 Worldwide," Closed Joint Stock Company
 "CTC Network," Closed Joint Stock
 Company "New Channel," Limited Liability
 Company "Rain TV-Channel," Closed Joint
 Stock Company “TV DARIAL,” Open Joint
 Stock Company “ACCEPT”, Limited
 Liability Company “Comedy TV,” and
 Kartina Digital GmbH,
                Defendants.

              DEFENDANTS’ JOINT LOCAL CIVIL RULE 56.1
    STATEMENT OF UNDISPUTED MATERIAL FACTS IN SUPPORT OF THEIR
                  MOTION FOR SUMMARY JUDGMENT

Defendants Joint Stock Company “Channel One Russia Worldwide” (“Channel One”), Closed

Joint Stock Company “New Channel,” Closed Joint Stock Company “CTC Network” (“CTC”),

Limited Liability Company “Rain TV-Channel” (“Rain”), Closed Joint Stock Company “TV

DARIAL” (“Darial”), Limited Liability, Company “Comedy TV” (“Comedy TV”) (collectively,

“Broadcasters”) along with Kartina Digital GmbH (“Kartina” and collectively, “Defendants”)

submit this Local Civil Rule 56.1 Statement of Undisputed Material Facts in support of their

Motion for Summary Judgment against Plaintiffs Actava TV, Inc., Master Call Communications,

Inc., Master Call Corporation, and Rouslan Tsoutiev (collectively, “Plaintiffs” or “Actava” ).




                                                1
     Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 2 of 28




                   UNDISPUTED FACTS RELATING TO THE PARTIES

Channel One Russia Worldwide

       1.      Defendant Channel One is a joint stock company organized under the laws of the

Russian Federation. (Second Amended Complaint (“SAC”), ECF 147 ¶ 14; Defendants’ Answer

to Second Amended Complaint and Counterclaims (“Answer”), ECF 150 ¶ 14).

       1.      Channel One is located and headquartered in 19 Akademika Koroleva St. Moscow,

127427 Russian Federation. (Shprekher Decl. ¶ 3).

       2.      Channel One produces a version of its programming for Russia called Perviy Kanal

that is first broadcast via satellite (Shprekher Decl. ¶¶ 9-10).

       3.      Channel One creates a modified version of its programming for international

audiences. (Shprekher Decl. ¶ 11).

       4.      A modified version of Channel One is broadcast by Channel One licensees in the

United States. (Shprekher Decl. ¶ 12).

       5.      Channel One also produces thematic channels Dom Kino, Muzika Pervogo,

Vremya:dalekoe i blizkoe, Telekafe, and Carousel International (“Thematic Channels”).

(Shprekher Decl. ¶ 13).

       6.      Channel One broadcasts a wide range of news, documentary and feature film

productions as well as entertainment programs that attract over 250 million viewers worldwide.

(Shprekher Decl. ¶14).

CTC Network

       7.      CTC is a joint stock company incorporated and organized under the laws of the

Russian Federation. It owns and operates the CTC Network channel (the “CTC Network”), and it




                                                   2
       Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 3 of 28




has entered into license agreements with third parties to distribute its programming via internet

protocol television (“IPTV”) in the United States and around the world. (SAC ¶ 17; Answer ¶ 17).

New Channel

         8.    Defendant New Channel is a joint stock company incorporated and organized under

the laws of the Russian Federation. It owns and operates the Domashny channel and has entered

into license agreements with third parties to distribute its programming via IPTV in the United

States and round the world. (SAC ¶ 19; Answer ¶ 19).

Rain

         9.    Defendant Rain is a joint stock company incorporated and organized under the laws

of the Russian Federation. It owns and operates the Rain TV channel and has entered into license

agreements with third parties to distribute its programming via IPTV in the United States and

around the world. (SAC ¶ 20; Answer ¶ 20).

Darial

         10.   Defendant Darial is a joint stock company incorporated and organized under the

laws of the Russian Federation. It owns and operates the Che TV channel (previously named

Peretz) and has entered into license agreements with third parties to distribute its programming via

IPTV in the United States and round the world. (SAC ¶ 18; Answer ¶ 18).

Comedy TV

         11.   Defendant Comedy TV is a joint stock company incorporated and organized under

the laws of the Russian Federation. It owns and operates the TNT TV Channel and has entered

into license agreements with third parties to distribute its programming via IPTV in the United

States and round the world. (SAC ¶ 21; Answer ¶ 21).

Kartina




                                                 3
     Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 4 of 28




         12.   Defendant Kartina Digital GmbH is a limited liability corporation incorporated and

organized under the laws of Germany. Its principal place of business is in Germany. Kartina

distributes programming via IPTV in the United States and around the world. (SAC ¶ 22; Answer

¶ 22).

Actava TV, Inc.

         13.   Actava TV, Inc. (“Actava TV”) is a Delaware corporation with a principal place of

business at 39 Broadway, Suite 1850, New York, NY 10006. (SAC ¶ 10; Answer ¶ 10).




Mastercall Communications, Inc.

         16.   Master Call Communications, Inc. is a New Jersey corporation with a principal

place of business at 39 Broadway, Suite 1850, New York, NY 10006. (SAC ¶ 11; Answer ¶ 11 ).




Mastercall Corporation

         18.   Master Call Corporation is a Delaware corporation with a principal place of

business at 39 Broadway, Suite 1850, New York, NY 10006. SAC ¶ 12.




                                               4
Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 5 of 28
     Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 6 of 28




       28.    Matvil competes with Kartina in the North American Russian language IPTV

market. See Panfilova Decl. ¶ 21; see also (SAC ¶ 4; Answer ¶ 4).

Gardenia HB, Inc.




Andrey Makhotin




                                               6
Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 7 of 28
     Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 8 of 28




        UNDISPUTED FACTS RELATING TO THE UNDERLYING ACTIONS

       47.    On November 4, 2015, Closed Joint Stock Company “New Channel,” Closed Joint

Stock Company “CTC” Network,” and Closed Joint Stock Company “TV Darial,” sued Actava

Inc. in the Southern District of New York No. 15 Civ. 8681 (GBD) (BCM) (“Actava Action”)

alleging, among nine counts, violations of the Federal Communications Act (“FCA”), copyright

infringement, and trademark infringement. (Answer ¶ 123).




                                              8
Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 9 of 28
Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 10 of 28
    Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 11 of 28




       55.        On June 3, 2016, Judge Moses entered a “Stipulation, Order & Permanent

Injunction” in the Infomir Action. (Dowd Decl. ¶ 9, Ex. 3 (Infomir Injunction).

       56.        On June 6, 2016, Judge Daniels entered a “Stipulation, Order & Permanent

Injunction” in the Actava Action. (Dowd Decl. ¶ 8, Ex. 2 (Actava Injunction).

       57.        The Infomir Injunction and Actava Injunction are substantially similar. (Dowd

Decl. Exs. 2-3.

       58.        The Injunctions share identical language and provide as follows:

                  a) Broadcasting, re-broadcasting or otherwise transmitting
                  Plaintiffs’ Broadcasts as identified in Annex 1 or any other channel
                  that Plaintiffs may in the future broadcast via any medium, including
                  but not limited to internet protocol television (“IPTV”) and social
                  media, without authorization;

                  b) directly or indirectly infringing or making any use, in any manner
                  whatsoever, of Plaintiffs’ Broadcasts including any associated
                  programs without authorization;

                  c) directly or indirectly infringing or making any use, in any manner
                  whatsoever, of Plaintiffs’ Marks as identified in Annex 1 without
                  authorization; [or]

                  d) publishing or distributing any promotional materials referring to
                  Plaintiffs’ Broadcasts or Marks; in any medium, including but not
                  limited to the internet (including IPTV and social media), television,
                  radio, newspapers, magazines, direct mail or oral communications
                  without authorization.



                                                   11
     Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 12 of 28




Ex. 3, ¶ 3(a)-(b), Ex. 4, ¶ 2(a)-(b); see also Dowd Decl. Exs. 2-3).

        59.     The Injunctions further provide:

                Defendants shall not register, purchase, manage or have any
                ownership interest in any website or device engaged in the
                unauthorized copying, caching, retransmission or distribution of
                Plaintiffs’ Broadcasts.



                Failure to comply with this Stipulation and Order shall be deemed
                contempt of Court. SOF ¶ 57.

                This Court shall retain jurisdiction for the limited purpose of
                enforcement of this Order, including determinations of damages and
                attorneys’ fees which shall be recoverable in connection with any
                enforcement proceeding. SOF

Ex. 3, ¶ 4, Ex. 4, ¶ 3.

        60.     The Injunctions each further provide that failure to comply with the terms of the

Injunctions constitutes contempt of Court. (Ex. 3 ¶¶ 6-7, Ex. 4 ¶¶ 5-6).

                CHANNEL ONE’S LICENSE AGREEMENT WITH MATVIL




                                                   12
    Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 13 of 28




 ACTAVA AND MATVIL SECRETLY NEGOTIATE THE REFERRAL AGREEMENT

       69.    In June 2016, soon after Judges Daniels and Moses entered the stipulated

injunctions, Actava began negotiating a confidential agreement with Matvil.        (SAC ¶ 49

(“negotiations beg[an] in late June 2016 (“Skrynnyk 11/19 Aff.”) ¶ 14 (stating Actava initiated

negotiations in May or June 2016).




                                              13
    Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 14 of 28




  ACTAVA’S BUSINESS ACTIVITIES AFTER ENTERING INTO THE REFERRAL
                            AGREEMENT

Authorization of Subscribers



                                     14
    Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 15 of 28




Customer Transfer




Advertising




                                     15
    Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 16 of 28




       88.       On October 14, 2016, Actava filed an application for the ACTAVA mark with the

United States Patent and Trademark Office (“USPTO”) for “promoting the television broadcasting

services of third parties.” (Dowd. Decl. Ex. 22 (ACTAVA trademark file wrapper)).

       89.       After an office action, the USPTO registered the ACTAVA Mark on November 19,

2019 (Id.)

       90.       On November 28, 2016, Broadcasters translated a Russian-language Davidzon

radio advertisement into English that included the following:

       Actava TV offers an annual subscription to the best television service in America.
       The package includes all the leading TV channels, such as the Perviy, TNT, TVC,
       Dozhd, CTC, Domashniy, .... and many others. We are together again! As they say:
       with clear conscience and confidence in today and tomorrow. The TV service is
       licensed, so we have no need to hide behind other names, as some other companies
       are regularly forced to do. We have nothing to hide! Actava TV offers an honest
       and reliable service with ambitious plans for the future. We have been with you
       already for 7 years and have no plans to stop.

(Dowd. Decl. Ex. 29)

       91.       The radio ad also states: “Broadcasting is carried out by Matvil, which has

permission to broadcast.” (Id.)(emphasis added).

       92.       Actava paid for the Davidzon Radio ad translated by Broadcasters. (Pliss Tr. at

151:12-152:2).

       93.       The advertisement aired from September 2016 to December 2016. (Tsoutiev Tr. at

123:6-11).

         DEFENDANTS DISCOVER THE MATVIL-ACTAVA RELATIONSHIP

       94.       On September 28, 2016, Channel One’s former licensee, Kartina World LLP,

informed Channel One via email that Actava’s website was selling subscriptions to the broadcasts

via the Matvil service. (Shprekher Decl. Ex. 6).




                                                16
        Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 17 of 28




          95.    Kartina and Channel One were concerned that Actava was distributing

programming with an unauthorized sublicense from Matvil. (Id. ¶¶ 44-47).

          96.    On September 30, 2016, Matvil contacted Channel One about Matvil’s relationship

with Actava. (Shprekher Decl. Ex. 8).

          97.    On October 3, 2016, after reviewing Matvil’s explanation, Channel One wrote: “In

our opinion, this cooperation is not just unapproved by us, it is clearly goes beyond the scope of

our contract and it looks like some kind of a sublicense, which is not permitted under the contract.”

(Id.)

          98.    Channel One then exchanged emails with Matvil in October and November 2016

about the Actava- Matvil relationship. (Id. Exs 9-12).

          99.    Channel One made a business decision not to pursue legal action against its

licensee, Matvil. (Id. ¶ 54).

        BROADCASTERS SERVE NOTICE OF SUSPECTED BREACH ON ACTAVA

          100.   Upon learning of a business relationship between Actava and Matvil, Broadcasters

reviewed the Actava website, Settlement Agreement, Injunctions, and Matvil settlement

agreement. (Dowd. Decl. Ex. 4).




          102.   Broadcasters served a notice of suspected breach on Actava on October 19, 2016.

(Dowd. Decl. Ex. 4).




                                                 17
Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 18 of 28




                                 18
       Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 19 of 28




          BROADCASTERS FILE A CONTEMPT MOTION AGAINST ACTAVA

         117.   Channel One authorized Dunnington to bring the contempt motion. (Shprekher ¶

55).

         118.   Broadcasters filed a contempt motion on December 13, 2016, alleging that Actava

was transmitting and advertising the Broadcasters’ content. (Infomir Action ECF 149).

         119.   Broadcasters included the certified translation of an Actava radio advertisement as

part of the motion. (Dowd Decl. Ex. 26; see also Infomir Action ECF 150-9).




                                                19
    Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 20 of 28




       120.   Actava filed its opposition to the motion on January 13, 2017. Actava failed to

cross-move or otherwise seek relief against Broadcasters from Judge Moses in response to the

Contempt Motion(Infomir Action ECF 162).

       121.   Actava supported its opposition with five declarations and one expert report in

opposition to the contempt motion: (1) Toby Butterfield, Esq. Declaration, (2) Brad Gilmer Expert

Report, (3) Tsoutiev Declaration, (4) Mikhail Gayster Declaration, (5) Alexandr Crivoi (Matvil

System Admin) Declaration, and (6) Jonathan Malki, Esq. Declaration. (Infomir Action ECFs 157-

61) (“Actava Contempt Declarations”). In opposing the Contempt Motion, Actava represented to

Judge Moses that it did not use its own software to deliver the Programming and did not

authenticate customers.

       122.   Actava filed a redacted copy of the Referral Agreement and addendum as Exhibit

A to the January 10, 2017, Declaration of Mikhail Gayster. (Infomir Action ECF 159; 159-1).

       123.   The number “9” is the last page of the Referral Agreement provided to Judge

Moses. (Infomir Action ECF 159-1). The Second Addendum does not have a page number.

(Dowd Decl. Ex. 9).

       124.   Actava provided an incomplete copy of the Referral Agreement for Judge Moses’s

consideration during the contempt proceeding. (Compare. Infomir Action ECF 159-1 with Second

Addendum).

 ACTAVA’S CONDUCT DURING THE PENDENCY OF THE CONTEMPT MOTION




                                               20
    Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 21 of 28




              JUDGE MOSES’ DECISION ON THE CONTEMPT MOTION

       127.    Judge Moses found in Part III.A of the September 27, 2017, Order that Actava’s

sale of set-top boxes preloaded with Matvil software that accessed Broadcasters’ programming

meant that Broadcasters were unable to show at the time of the hearing based on available “clear

and convincing” evidence that Actava violated the Injunction in light of the very high standard

necessary to prove contempt. (ECF 1-3; Answer ¶ 146).

       128.    Judge Moses’ further found that “the recurring question of ‘authorization’” raised

by Actava’s characterizations of the Matvil license prevented her from determining if Actava’s

radio advertisement violated the Injunctions. (ECF 1-3; Answer ¶ 148).

       129.    Judge Moses’ analysis of a potential violation of Paragraph 2(a) of the Injunctions

focused on the role of authentication:

               Paragraph 2(a) of the Stipulated Injunction prohibits the Actava
               Defendants from “[b]roadcasting, re-broadcasting or otherwise
               transmitting” plaintiffs’ Broadcasts (that is, their Channels)
               “without authorization.” Advertising and promoting Matvil’s
               service, whether on the Website or on the radio, does not violate this
               provision. Nor is Actava in contempt merely by redirecting
               customers from its Website to the Matvil website, where they can
               sign up for Matvil’s service or download the Matvil app, so long as
               it is Matvil, not Actava, that delivers plaintiffs’ content through
               its own servers, using its own software, and authenticates the
               customers through its own website. Thus, in the scenario where
               the customer accesses Matvil’s CDN directly, via computer or
               “smart TV,” see Vidulich Decl. ¶¶ 2-5, Actava’s role in “referring”
               the customer to Matvil does not appear to violate ¶ 2(a) of the
               Stipulated Injunction.


(ECF 1-3 at 22)(emphasis added).

       130.    As Judge Moses noted in the Order addressing Actava’s contempt, the Broadcasters

did not submit any license agreements with the contempt motions, so Matvil CEO “Gayster’s




                                                21
    Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 22 of 28




assertion that Matvil had whatever authority it needed from plaintiffs to engage Actava pursuant

to the Referral Agreement must therefore be deemed undisputed.” (ECF 1-3 at 15 n. 13).

       131.   Judge Moses explicitly stated that she expressed “no opinion as to whether Actava

Defendants violated” the underlying Settlement Agreement. (ECF 1-3 at 30 n. 18).

       132.   Rather, Judge Moses made clear that Broadcasters’ arguments in favor of contempt

against Actava had “some force.” (ECF 1-3 at 23).

                            ACTAVA RESUMES MARKETING




       136.   Channel One did not contact Matvil about its relationship with Actava after the

decision on the contempt motion. (Shprekher Decl. ¶ 57).

       137.   Channel One did not contact any known customers or business associates of

Actava. (Shprekher ¶ 59).

   ACTAVA SUES BROADCASTERS IN JULY 2018 TO THE SHOCK OF MATVIL

       138.   On July 23, 2018, Plaintiffs sued Channel One, CTC, New Channel, TV Darial,

Comedy TV, and Rain TV alleging tortious interference with the Referral Agreement, malicious

prosecution, and breach of contract. (ECF 1).




                                                22
 Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 23 of 28




 MATVIL SERVES NOTICE OF BREACH ON ACTAVA, MATVIL AND ACTAVA
ENTER INTO A NON-DISCLOSURE AGREEMENT, AND THE PARTIES CANNOT
                    NEGOTIATE A RESOLUTION




                                  23
Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 24 of 28




                                 24
Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 25 of 28




MATVIL AND DEFENDANTS CONFIRM DEFENDANTS DID NOT PRESSURE
       MATVIL TO TERMINATE THE REFERRAL AGREEMENT




                                 25
Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 26 of 28
Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 27 of 28
    Case 1:18-cv-06626-ALC-KNF Document 394 Filed 08/04/21 Page 28 of 28




       171.    Stopping piracy is in the Defendants’ economic self-interest. By stopping or

limiting piracy, licensees are able to obtain more users and, as a result, more revenue. In turn, the

more revenues a licensee collect, the higher licensing fees a Broadcaster is able to charge a

licensees. See Koshkin Decl. ¶¶ 7, 18; Kan Decl. ¶¶ 6, 17; Sindeeva Decl. ¶¶ 7, 18, Panfilova Decl.

¶¶ 6, 16), Shprekher Decl. ¶¶ 28-37; see also, (SAC ¶ 5).


Dated: New York, New York
       August 3, 2021

                                              Respectfully submitted,


                                                   Respectfully Submitted,
                                                   /s/ Erik Dykema
                                                   Serge Krimnus, Esq.
                                                   Andrew Bochner, Esq.
                                                   Erik Dykema, Esq.
                                                   Michael Gabriel, Esq.
                                                   Bochner IP, PLLC
                                                   295 Madison Avenue
                                                   12th Floor
                                                   New York, New York 10017
                                                   (646) 971-0685

                                                   Attorneys for Defendants
                                                   CTC Network, New Channel, Rain, TV Darial,
                                                   Comedy TV, and Kartina


                                              DUNNINGTON BARTHOLOW & MILLER LLP
                                              Attorneys for Defendant Channel One

                                              By: _/s/Raymond J. Dowd_____
                                                     Raymond J. Dowd
                                                     Hardin P. Rowley
                                                     230 Park Avenue, 21st Floor
                                                     New York, New York 10169
                                                     Telephone: 212-682-8811
                                                     Facsimile: 212-661-7769
                                                     RDowd@dunnington.com
                                                     HRowley@dunnington.com



                                                 28
